DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a porous membrane disposed over a support structure”. These same limitations are recited in claim 1. It is unclear if claim 2 is referring to the same porous membrane and support or a different membrane and support structure. 
Claim 16 recites the limitation "the medicament" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes claim 16 should depend from claim 15. 
Claim 17 recites the limitation "the chronic respiratory disease". There is insufficient antecedent basis for this limitation in the claim. The examiner believes claim 17 should depend from claim 16.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 only includes limitations that have already been recited in claim 1, and therefore fails to further limit claim 1. Claim 8 is only directed to material acted upon (inhaled air). The material acted upon does not affect the structure of the device. Therefore, claim 8 does not further limit claim 1. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8, 9, and 14 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-167774 to Mu (hereinafter referred to as Mu).
	In regard to claims 1 and 2, Mu discloses a device capable of dispensing a compound to air inhaled through a user’s nose, as shown in figures 1 and 2. The main body (10) forms a porous membrane disposed over a support structure (22, 24, 26) defining a three-dimensional hollow shape. The three-dimensional shape is configured to be inserted into a user’s nostril (92), as shown in figure 2. A filler material (12) is contained inside of the hollow shape, as shown in figures 2, 3, 7 and 9. As discussed in paragraph [0014], the filler material (12) can be imbedded with a volatile compound. 
	In regard to claim 3, the main body (10) forming the membrane is shown to be continuous. 
	In regard to claim 8, the device of Mu is capable of being used with air having allergens, dust particles, viruses, pollution particles, and/or airborne particles resulting from a fire. It is noted that this limitation is directed to the material acted upon and does not affect the structure of the device. 
	In regard to claim 9, the support structure (22, 24, 26) defines a cylindrical shape, as shown in figures 2 – 4. 
	In regard to claim 14, as discussed in paragraph [0013], the filler material can be made of gauze, which can be a woven or non-woven fabric. 
	In regard to claims 15 – 17, as discussed in paragraph [0014], the volatile compound can be an extract, such eucalyptus or rosemary. A medicament is recited in the alternative in claim 15 and is therefore not required. 
	In regard to claim 18, the device of Mu is inherently used in a method for dispensing a compound to air inhaled through a user’s nose (90) comprising inserting the device into each of a user’s nostrils (92), as shown in figure 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 – 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mu in view of US Patent No. 5,746,200 to Draenert (hereinafter referred to as Draenert).
	Mu is discussed above in section 10. The main body (10) in Mu forms the membrane. Mu does not specifically disclose how the main body is formed. Draenert similarly discloses a nasal filter (5) that is inserted into a user’s nostril (1), as shown in figure 2. As discussed in the abstract the filter is a three-dimensional framework that can be made with a desired porosity. As discussed in column 1 lines 56 – 67, the filter in Draenert can be made by injection molding. As further discussed in column 2 lines 16 – 20, the pore can be microscopic or macroscopic. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mu to form the main body as a filter membrane made in the injection molding process of Draenert in order to allow the device to effectively filter out particulates of a desired size. It would further
have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the pore size to be 1-25 microns, 50-500 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mu in view of US Patent Application Publication No. 2005/0211250 to Dolezal et al. (hereinafter referred to as Dolezal).
	Mu is discussed above in section 10. The main body (10) in Mu forms the membrane. Mu does not disclose forming the main body as a fibrous material. Dolezal also discloses a nasal filtration device. Dolezal includes two filters (30, 32) connected to a support (18). As discussed in paragraph [0055], the filters can be made from natural or synthetic fabrics. It is noted that fabric materials are made from fibers. The synthetic material includes materials listed in claim 10. As noted in paragraph [0055], the filters can also be made from an electrostatic material. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mu to form the main body with natural or synthetic fibers as suggested by Dolezal in order to allow the main body to act as a filter to remove particles form the air inhaled by a user. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mu to form the main body from an electrostatic material as suggested Dolezal in order to aid in the collection of particulates in the inhaled air. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mu in view of US Patent Application Publication No. 2016/0256715 to Chao et al. (hereinafter referred to as Chao).
	Mu is discussed above in section 10. The main body (10) in Mu forms the membrane. Mu does not disclose forming the main body with silver ions or silver nanoparticles to provide an antimicrobial effect. Chao also disclose a nasal filter device, as shown in figure 1. The outer plug (10) extends into the nostril in the same manner as the main body in Mu. As discussed in paragraph [0031], the outer plug can include silver nanoparticles and/or silver ions to provide it with an antibacterial function. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mu to form the main body with silver nanoparticles and/or silver ions as suggested by Chao in order to provide an antibacterial effect, which inherently prevents a user from breathing bacteria or viruses that can cause illness. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 10 and 13 – 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 22 of copending Application No. 16/796,423 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 22 of the ‘423 application disclose all of the features in claims 1 – 10 and 13 – 18 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 22 of copending Application No. 16/796,423 in view of claims 9 and 10 of copending application 16/794,660. The claims of the ‘423 application do not disclose the membrane having antimicrobial or electrostatic properties. Claims 9 and 10 of the ‘660 relate to a similar membrane of a nasal device. While claim 9 only discloses the membrane having antimicrobial properties, it is well-known in the art to use silver ions and/or silver nanoparticles to provide antimicrobial properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the claims of the ‘423 application to form the membrane with antimicrobial properties using silver ions and/or silver nanoparticles, and/or with electrostatic properties as suggested in claims 9 and 10 of the ‘660 application as these are known properties to provide the membrane with which can aide in separation of certain contaminants. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773